United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Des Moines, IA, Employer
)
__________________________________________ )
M.S., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-654
Issued: October 27, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 7, 2009 appellant filed an appeal of an October 16, 2008 merit decision of the
Office of Workers’ Compensation Programs denying authorization for spinal stimulator
treatment and a December 17, 2008 nonmerit decision denying his request for a review of the
written record. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the
merit and the nonmerit issues in this case.
ISSUES
The issues are: (1) whether the Office abused its discretion by denying authorization for
spinal stimulator treatment; and (2) whether the Office properly denied appellant’s request for a
review of the written record as untimely.
FACTUAL HISTORY
On October 10, 1998 appellant, then a 46-year-old custodian, was injured when the dump
cart he was using got caught under an object. The Office accepted his claim for right sacroiliac
strain, L4-5 bilateral hemilaminectomy and microdiscectomy, which was performed on
September 2, 1999, and L3-5 decompression laminectomy, foraminotomy and fusion surgery,

which was performed on July 15, 2002. Appellant returned to light-duty work for four hours per
day on November 17, 2002 and eventually worked eight-hour days within his work restrictions
on December 15, 2002.
On June 7, 2004 appellant began treatment with Dr. W. David Borchardt, an osteopath
specializing in family medicine. In an August 27, 2008 report, Dr. Borchardt diagnosed lumbar
radiculopathy. Given appellant’s persistent bilateral lower extremity pain, he requested a fusion
spinal cord stimulator.
The Office referred the record, together with a statement of accepted facts, to an Office
medical adviser. In a September 13, 2008 report, the Office medical adviser stated that the
progress notes of record did not reveal a thorough physical examination by Dr. Borchardt as to
appellant’s lumbar spine condition. He noted that prior physicians who had evaluated appellant
had indicated that many aspects of his medical history may not be due to a lumbar spine
condition. The Office medical adviser could not determine from Dr. Borchardt’s reports whether
appellant’s drug regimen had been optimized and the medical documentation over the prior four
years indicated that appellant had not undergone any pain management procedures, such as
trigger point injections, caudal or epidural blocks or facets blocks which would be appropriate
treatment prior to a trial spinal stimulator. He recommended that the spinal stimulator treatment
not be authorized until more conservative treatment options were tried.
By decision dated October 16, 2008, the Office denied authorization for the spinal
stimulator treatment. The weight of the medical evidence was accorded to the Office medical
adviser’s opinion.
On November 21, 2008 appellant requested review of the written record before the Office
Branch of Hearings and Review. He advised that he had mailed the request to the Branch of
Hearings and Review on October 28, 2008. On December 8, 2008 the Office received a
duplicative copy of appellant’s November 21, 2008 fax and an envelope addressed to the Branch
of Hearings and Review postmarked November 21, 2008. It also received a July 21, 2008 report
from Dr. Borchardt.
By decision dated December 17, 2008, the Office denied appellant’s request for a review
of the written record on the grounds it was untimely. It exercised its discretion and noted that his
request could be addressed by reconsideration before the district Office and the submission of
evidence not previously considered which established that a spinal stimulator would be
appropriate treatment for his condition.
LEGAL PRECEDENT -- ISSUE 1
Section 8103 of the Federal Employees’ Compensation Act1 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability, or aid in

1

5 U.S.C. § 8101 et seq.

2

lessening the amount of the monthly compensation.2 In interpreting this section of the Act, the
Board has recognized that the Office has broad discretion in approving services provided under
the Act. The Office has the general objective of ensuring that an employee recovers from his
injury to the fullest extent possible in the shortest amount of time. It therefore has broad
administrative discretion in choosing means to achieve this goal. The only limitation on the
Office’s authority is that of reasonableness. Abuse of discretion is generally shown through
proof of manifest error, clearly unreasonable exercise of judgment, or actions taken which are
contrary to both logic and probable deductions from established facts. It is not enough to merely
show that the evidence could be construed so as to produce a contrary factual conclusion.3
ANALYSIS -- ISSUE 1
The Office accepted that appellant had sustained right sacroiliac strain and authorized
surgery for L4-5 bilateral hemilaminectomy and microdiscectomy and L3-5 decompression
laminectomy, foraminotomy and fusion. Dr. Borchardt recommended a spinal stimulator in an
August 27, 2008 medical report. The sole reason provided for such treatment was the
persistence of bilateral lower extremity pain. Appellant’s authorization request was reviewed by
the Office medical adviser. On September 13, 2008 the medical adviser reviewed appellant’s
treatment history and recommended that the Office deny Dr. Borchardt’s request. He stated that
the medical notes from Dr. Borchardt did not report on a through medical evaluation or did not
indicate that other treatment options, such as medical and pain management, had been attempted
in treating appellant’s pain. The Office medical adviser advised that other conservative
treatment options were appropriate treatment and should be ruled out prior to proceeding to a
trial spinal stimulator. The Office accordingly denied authorization for the spinal stimulator
treatment requested by Dr. Borchardt.
As noted the only restriction on the Office’s authority to authorize medical treatment is
one of reasonableness. The Office medical adviser provided reasons to support his
recommendation that a spinal stimulator not be authorized, noting that other more conservative
treatment methods were not documented in the medical records. Moreover, the Board finds that
the Office properly exercised its discretion in denying appellant’s request for authorization for
the spinal stimulator treatment requested by Dr. Borchardt.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides in pertinent part as follows:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary … is entitled, on request made
within 30 days after the date of issuance of the decision, to a hearing on his claim
before a representative of the Secretary….”4
2

Id. at § 8103.

3

Daniel J. Perea, 42 ECAB 214 (1990).

4

5 U.S.C. §§ 8101-8193, § 8124(b)(1).

3

The claimant can choose between two formats: an oral hearing or a review of the written
record. The requirements are the same for either choice.6 The Board has held that section
8124(b)(1) is unequivocal in setting forth the time limitation for requesting hearings or reviews
of the written record. A claimant is entitled to a hearing or review of the written record as a
matter of right only if the request is filed within the requisite 30 days as determined by postmark
or other carrier’s date marking7 and before the claimant has requested reconsideration.8
However, when the request is not timely filed or when reconsideration has previously been
requested, the Office may within its discretion, grant a hearing or review of the written record,
and must exercise this discretion.9
5

ANALYSIS -- ISSUE 2
The Office denied appellant’s request for spinal stimulator treatment on
October 16, 2008. Appellant’s request for a written review of the record before an Office
hearing representative was faxed and postmarked on November 21, 2008. The date of filing of
his hearing request is determined by the date of the postmark.10 Appellant’s November 21, 2008
hearing request was made more than 30 days after the date of the Office’s October 16, 2008
decision. Therefore, he was not entitled to a hearing as a matter of right.
The Office has the discretionary authority to grant a hearing even though a claimant is
not entitled as a matter of right. In its December 17, 2008 decision, it properly exercised its
discretion. The Office considered the issue involved and had denied appellant’s request for a
review of the written record on the basis that his claim on the issue of whether the spinal
stimulator would be the appropriate treatment for his condition could be adequately addressed
through the reconsideration process and the submission of additional evidence. The Board has
held that the only limitation on the Office’s authority is reasonableness. Abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deduction from established facts.11
In the present case, the Office did not abuse its discretion in denying a discretionary hearing.

5

20 C.F.R. § 10.615.

6

Claudio Vazquez, 52 ECAB 496, 499 (2001).

7

20 C.F.R. § 10.616(a); Tammy J. Kenow, 44 ECAB 619 (1993).

8

Martha A. McConnell, 50 ECAB 129, 130 (1998).

9

Id.

10

See N.M., 59 ECAB ___ (Docket No. 07-1432, issued May 5, 2008) (a hearing request must be sent within 30
days of the date of the decision for which a hearing is sought as determined by postmark or other carrier’s date
marking). See supra note 7.
11

Teresa M. Valle, 57 ECAB 542 (2006); Daniel J. Perea, 42 ECAB 214 (1990).

4

CONCLUSION
The Board finds that the Office did not abuse its discretion by denying appellant’s request
for authorization to undergo spinal stimulator treatment. The Board further finds that the Office
properly found that appellant had filed an untimely request for a review of the written record.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated December 17 and October 16, 2008 are affirmed.
Issued: October 27, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

